F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          FEB 23 2001
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 00-5067
 v.
                                                   (D.C. No. 99-CR-66-C)
                                                        (N.D. Okla.)
 ROBERTO BARAJAS,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.


      Defendant-Appellant Roberto Barajas pled guilty on September 7, 1999, to

one count of conspiracy to possess with intent to distribute and to distribute

methamphetamine and cocaine in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(A)(ii)(II) and (viii). He entered into a standard plea agreement. It

provided that Barajas was responsible for approximately ten pounds (4.5



      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This Order and Judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
kilograms) of methamphetamine. The plea agreement permitted Barajas to appeal

only his sentence. Pursuant to the plea agreement, Barajas fully cooperated with

the United States government, and thus the government recommended a two-point

downward departure for substantial assistance in accordance with United States

Sentencing Guideline § 5K1.1. The government also recommended that Barajas

receive a three-level reduction for acceptance of responsibility pursuant to

U.S.S.G. § 3E1.1. The sentencing court adopted those recommendations, and it

also found Barajas eligible for the “safety valve” provision under U.S.S.G.

§ 5C1.2 and 18 U.S.C. § 3553(f). Consequently, on April 10, 2000, the court

found Barajas had a total offense level, after all reductions, of twenty-seven and a

criminal history category of I, giving a sentencing range of seventy to eighty-

seven months. The court sentenced Barajas to seventy months imprisonment, five

years supervised release, $750 fine, and $100 special monetary assessment.

      Barajas appealed alleging that he was not treated fairly by the sentencing

court. His attorney filed a brief with this court pursuant to Anders v. California,

386 U.S. 738 (1967), stating that “[a]fter a conscientious examination of the

record below, and issue presented in this appeal having been thoroughly

researched, it is counsel’s belief that there is no merit to the issue.” (Br. at 2.)

Pursuant to our duty under Anders, we conducted an independent review of his




                                           -2-
sentence, see id. at 744, and we agree that the appeal is frivolous. Therefore, we

GRANT counsel’s request to withdraw and DISMISS the appeal.

                                       ENTERED FOR THE COURT


                                       David M. Ebel
                                       Circuit Judge




                                        -3-